TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00408-CV


Maxine Andrea Mendez, Appellant

v.

David W. F. Carr, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 220,886-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Maxine Andrea Mendez appeals an annulment decree obtained by David W. F. Carr
on April 10, 2007.  Because Mendez's notice of appeal was not timely filed, this Court does not have
jurisdiction over the appeal.  Notice of appeal was due 30 days from the date of the decree. 
Tex. R. App. P. 26.1.  Notice of appeal in this case was not filed until June 22, 2007.  Mendez
contends that she received late notice of the trial court's judgment on June 5, 2007.  Late notice of
judgment may be used to extend appellate filing deadlines.  Tex. R. App. P. 4.2.  However, in order
to benefit from the extended deadlines for late notice of judgment, a party must first prove in the trial
court, on sworn motion and notice, the date the party first received notice of the judgment. 
Tex. R. Civ. P. 306a.5.  Such motion must be filed in the trial court within the court's plenary power
counted from the date of actual notice.  Grondona v. Sutton, 991 S.W.2d 90, 92
(Tex. App.--Austin 1998, pet. denied).  No such motion has been filed in this case, and because
more than 30 days have elapsed since the date of actual notice, the trial court no longer has plenary
power.  See Tex. R. Civ. P. 329b(d).  Because the notice of appeal was not timely filed, this appeal
is dismissed for want of jurisdiction.

 						Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   September 26, 2007